Citation Nr: 0021599	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO, which, in pertinent part, denied service connection for 
an acquired psychiatric disorder, to include PTSD.  

In May 1998, the Board remanded the claim on appeal for 
development of the record, to include a VA psychiatric 
examination.  The requested development was not completed, 
and Remand instructions follow.  


REMAND 

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

Given those pronouncements, and the resulting need for 
additional development, the Board finds that a remand for 
further development is now required, even though it will, 
regrettably, further delay a decision in this matter.  See 38 
C.F.R. §§ 3.327, 19.9 (1999).  

In May 1998, the Board remanded the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, as necessary development had not been 
accomplished.  The requested development included: obtaining 
copies of any more recent VA or private treatment records, 
not already on file; obtaining a more specific statement from 
the veteran regarding his alleged PTSD stressors; verifying 
the claimed stressors upon receipt of this more specific 
stressor statement; and, most importantly, obtaining a 
complete and comprehensive VA psychiatric examination, with a 
review of the veteran's complex medical history and a 
statement as to the etiology of all psychiatric pathology, 
including those diagnoses already of record -- manic 
depression, bipolar disorder, personality disorder, and PTSD 
due to both pre-service and unverified in-service stressors.  

The requested development was not completed, primarily 
because for a time both the RO and the veteran's 
representative were unable to ascertain the veteran's 
whereabouts.  See February 1999 VA Report of Contact with the 
veteran's representative.  A February 2000 Supplemental 
Statement of the Case (SSOC) was returned to the Board, with 
notice from the U.S. Postal Authorities that no forwarding 
address had been given.  Additionally, some limited success 
was obtained regarding the verification of the claimed in-
service PTSD stressors, although this was not based on any 
additional information from the veteran.  In March 2000, the 
veteran was located.  See March 2000 VA Report of Contact 
with the veteran's representative.  However, the RO returned 
the claims file to the Board, without completing the 
requested development.  Accordingly, the matter is remanded 
to the RO for such development, particularly to include a VA 
psychiatric examination, now that the veteran's location 
appears to be known.  

In doing so, the Board emphasizes that the veteran claims 
service connection on both a direct and aggravated basis, and 
that any examination of the veteran must include a review of 
his service medical records and complex clinical history.  The 
service medical records show treatment for "emotional 
unstable personality" disorder from May 1969, with reference 
to prior familial and childhood difficulties.  Additionally, a 
September 1989 VA examination report includes diagnoses of 
manic depressive illness and PTSD, secondary to both pre-
service (childhood) and in-service stressors.  Various 
diagnoses are of record, the etiology of which are unknown, as 
noted by the Board in May 1997; clarification is necessary on 
VA examination.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The veteran should be appropriately 
contacted and requested to provide the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(both VA and non-VA) who have treated him 
for psychiatric problems prior to, 
during, and after service, to the 
present.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not already in the 
claims folder.  

The RO should obtain copies of any 
treatment records from the VA Medical 
Centers located in Buffalo, New York, and 
Togus, Maine, dated from November 1994 to 
the present, if not already of record, as 
well as any other VA medical facility 
identified by the veteran, dated from 
November 1994 to the present.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should request from the 
veteran a comprehensive written statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in, or 
witnesses to, the events, including their 
names, ranks, units of assignment or any 
other identifying detail.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  If additional information is obtained 
from the veteran regarding the claimed 
PTSD stressors, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the DD 214N and 
the DA Form 20, or equivalent, and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150.  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any and all 
current psychiatric disorder(s).  The 
examiner should review the claims file 
and provide a medical opinion as to 
whether or not any diagnosed disorder 
began during or was aggravated by 
service.  If, and only if, the RO 
determines that the record establishes 
the existence of an inservice verified 
stressor or stressors, then the VA 
psychiatric examiner should also 
determine whether or not the veteran has 
PTSD due to such inservice verified 
stressors.  

The RO must specify for the examiner the 
inservice stressor or stressors that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiner should integrate any previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors, or pre-service 
stressors, found to be established by the 
RO.  

Whether or not any in-service stressor is 
verified, the examiner must also state 
whether PTSD preexisted service, and, if 
so, whether it was aggravated - in 
general, by military service, and if so, 
whether such aggravation was, as likely 
as not, beyond the natural progression of 
the disease.  The examiner must also 
determine whether or not the veteran has 
any other psychiatric disorder, other 
than PTSD, and if so, whether it was 
incurred in service, or was aggravated by 
service, and if so, whether such 
aggravation was, as likely as not, beyond 
the natural progression of the disease.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post-traumatic stress disorders, should 
be accomplished.  The claims folder, or 
copies of all pertinent records, must be 
made available to the examiner for review 
in connection with the examination - and 
the examiner's opinion should include 
specific reference to the June 1969 
Medical Board Report, as well as the 
September 1989 VA psychiatric examination 
report, and documented clinical history.  

5.  After completion of the development 
above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD-both on a 
direct and aggravated basis, with 
consideration of all pertinent evidence 
of record, to include all evidence added 
to the record since the last supplemental 
statement of the case (SSOC), and all 
applicable laws, regulations, and case 
law, to include 38 C.F.R. § 3.304(f) 
(1999).  

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a SSOC 
and afforded the appropriate opportunity 
to submit argument in response thereto 
before his case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).   

